UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6820


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ERIC ARTHUR WALTON,

                      Defendant - Appellant.



                               No. 13-6821


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ERIC ARTHUR WALTON,

                      Defendant - Appellant.




Appeals from the United States District Court for the Northern
District of West Virginia, at Clarksburg.      Irene M. Keeley,
District Judge. (1:85-cr-00033-IMK-1; 1:84-CR-00100-IMK-JES-1)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Eric Arthur Walton, Appellant Pro Se. Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 In   these       consolidated       appeals,      Eric    Arthur    Walton

appeals the district court’s order denying his requests for a

writ       of    error      coram     nobis    and    correction      of    his    criminal

judgment pursuant to Fed. R. Crim. P. 36.                          We have reviewed the

record and find no reversible error. *                       Walton did not meet the

requirements          for     coram    nobis    relief.        See   United       States    v.

Akinsade, 686 F.3d 248, 252 (4th Cir. 2012) (describing required

showing).         Nor did he establish a clerical error in the court’s

criminal judgment.                Accordingly, we affirm substantially for the

reasons stated by the district court.                        United States v. Walton,

Nos.       1:85-cr-00033-IMK-1;            1:84-cr-00100-IMK-JES-1           (N.D.W.       Va.

May    9,       2013).       We     deny   Walton’s     motion     for     appointment      of

counsel and dispense with oral argument because the facts and

legal       contentions        are    adequately       presented     in    the    materials

before      this      court    and    argument       would   not    aid    the    decisional

process.



                                                                                    AFFIRMED




       *
       On appeal, Walton does not challenge the court’s rejection
of his claim that he was entitled to coram nobis relief because
his statute of conviction was unconstitutionally vague. See 4th
Cir. R. 34(b) (limiting review to issues raised in informal
brief).



                                                3